COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                               §

 IN RE: JOHNNIE LEE CARTER,                    §               No. 08-08-00155-CV

                      Relator.                 §         AN ORIGINAL PROCEEDING

                                               §                 IN MANDAMUS

                                               §

                                               §




       MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Johnnie Lee Carter, has filed a pro se petition for writ of mandamus, seeking an

order compelling Integrity Asset Management to repay expenses Relator incurred in mediation.

       This Court does not have the authority to issue a writ of mandamus against a private party.

See TEX . GOV ’T CODE ANN . § 22.221(a). Therefore, mandamus relief is denied.



                                            KENNETH R. CARR, Justice

May 1, 2008

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating